DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Each of the claims involve a frequency adjustment portion 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because it is not supported by recitation of sufficient structure to accomplish the function. The 
Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “frequency adjustment portion (266 in figure 11) is indefinite as it can be performed in multiple ways such as hardware, software, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 20060043843 A1) in view of Hikari (JP 2017148697 A).
Regarding claim 1, Sugiura discloses (Figure 22)an ultrasonic element (201a, 232a, para 379) configured to convert an electric signal and an ultrasonic vibration; and an element accommodation case configured to have an air-tightly and fluid-tightly sealed structure and accommodating the ultrasonic element therein(para 309, 390 says the gap S can be filled with fluid meaning it is air and fluid tight and embodiment 9 applies to present embodiment 11), wherein the element accommodation case has a side wall portion(203), a bottom wall portion(32) directional axis is normal to 14 and intersect 201 and 32  and parallel to 203), the bottom wall portion covers an end of the tubular shape (Para 302 has a rectangular shape 203)of the side wall portion in a direction along the directional central axis(figure 22 bottom), the top wall portion(14) covers an opposite end of the tubular shape(end where 32 is located) of the side wall portion in the direction along the directional central axis (figure 22 top directional axis is normal to 14 and intersect 201 and 32  and parallel to 203), the top wall portion(14) is provided with a diaphragm portion (14)that ultrasonically vibrates in the direction along the directional central axis while bending during transmission or reception of an ultrasonic wave by the ultrasonic element(232, para 142, 307), the bottom wall(32) portion supports the ultrasonic element(232a) thereon such that the ultrasonic element (232a)is opposed to the top wall portion(14) across a gap (gap between element 232a and top wall 14), and…
Sugiura does not disclose the gap is provided such that the ultrasonic element and the diaphragm portion are opposed to each other in the direction along the directional central axis at an interval that corresponds to an integral multiple of half of a wavelength of the ultrasonic vibration.  
Hikari (Description para 19, figure 2)teaches that the gap is provided such that the ultrasonic element and the diaphragm portion are opposed to each other in the direction along the directional central axis at an interval that corresponds to an integral multiple of half of a wavelength of the ultrasonic vibration. (distance from vibrator and diaphram is integral multiple of a half wavelength).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiura in view of Hikari in order to create a gap whose interval between the ultrasonic element and the diaphragm is an integral multiple of half of a wavelength of the ultrasonic vibration. Doing so would enable optimum vibration of the diaphragm.

Regarding claim 3, Sugiura as modified above teaches wherein the top wall portion(14 of Sugiura) has a support portion(241 and 202 of Sugiura) supporting an outer edge of the diaphragm portion(14 of Sugiura), the support portion(241 and 202) has a thickness greater than the diaphragm portion, and the diaphragm portion and the support portion are seamlessly integral with each other(Diaphragm 14 connects with support portion 241). (figure 27 of Sugiura)
Regarding claim 4, Sugiura as modified above teaches that wherein the support portion (241 and 202 of Sugiura) has an end surface (202a of Sugiura) adjoining to the diaphragm portion, and the end surface of the support portion is inclined relative (202a of Sugiura) to the directional central axis to face the ultrasonic element. (figure 27 of Sugiura)
Regarding claim 5, Sugiura as modified above teaches that wherein the top wall portion has two diaphragm portions (14A and 14B of Sugiura) including the diaphragm portion, the ultrasonic element includes a transmitting element(232A of Sugiura) and a receiving element(201A of Sugiura), the transmitting element (232a)is disposed to oppose one of the two diaphragm portions(14a) and is configured to convert the electric signal to the ultrasonic vibration(Para 328,379), and the receiving element (201a)is disposed to oppose the other of the two diaphragm portion(14b), and is configured to convert the ultrasonic vibration to the electric 
Regarding claim 8, Sugiura as modified above teaches that wherein the gap is sealed with a dry inert gas at pressure of 101.325 kPa or more. (Para 177 of Sugiura).
Regarding claim 9, Sugiura as modified above teaches that wherein the ultrasonic element is one of a plurality of ultrasonic elements that are disposed on a sensor substrate provided by a semiconductor substrate, and the plurality of ultrasonic elements are two-dimensionally arranged in an in-plane direction intersecting with the direction along the directional central axis. (figure 23 of Sugiura shows plurarity of elements two dimensionally arranged).  
Regarding claim 10, Sugiura as modified above teaches that wherein the top wall portion(14 of Sugiura) provides an outer surface facing outside and the bottom wall portion is located more inside than the top wall portion, when the ultrasonic sensor is mounted on a vehicle.(para 170 of Sugiura discusses mounting on a vehicle with protective layer 14 requiring weather resistant material implying that it facing outwards which would mean that the bottom wall portion that is under the top wall portion is under and therefore more inside than the top wall portion)
Regarding claim 12, Sugiura as modified above teaches that wherein the accommodation case is formed with a slit (vent hole 71 of Sugiura) at an end of the side wall portion adjacent to the top wall portion or at opposite sides of the diaphragm portion in the top wall portion in an in-plane direction intersecting with the direction along the directional central axis. (figure 7 of Sugiura).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 20060043843 A1) in view of Hikari (JP 2017148697 A) as modified above further in view of the Ultrasonic Table and further in view of Voishvillo (US 20150373445 A1).
Regarding claim 2, Sugiura as modified above does not explicitly teach wherein the diaphragm portion is formed of a material having an acoustic impedance of 50 x 105 Pa-s/m or more and 5000 x 10 5 Pa-s/m or less, and the diaphragm portion has a thickness of 1 mm or less.
Ultrasonic Table and Voishvillo teaches that, wherein the diaphragm portion is formed of a material having an acoustic impedance of 50 x 105 Pa-s/m or more and 5000 x 10 5 Pa-s/m or less(it is known in the art that materials with these properties exist based on the Ultrasonic table), and the diaphragm portion has a thickness of 1 mm or less(Voishvillo at para 26 states that diaphragm has 0.5mm thickness)
Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the diaphragm portion with a material having an acoustic impedance of 50 x 105 Pa-s/m or more and 5000 x 10 5 Pa-s/m or less, and the diaphragm portion having a thickness of 1 mm or less, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Suigura in view of Hikari further in view of the Ultrasonic Table and further in view of Voishvillo in order to create an a material having an acoustic impedance of 50 x 105 Pa-s/m or more and 5000 x 10 5 Pa-s/m or less, and the diaphragm portion has a thickness of 1 mm or less. Doing so would enable creating a diaphragm with various acoustic properties while reducing the materials used by keeping it thin.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 20060043843 A1) in view of Hikari (JP 2017148697 A) as modified above further in view of Rennick (US 6710302 B1).
Regarding claim 6, Sigiura as modified above teaches that the receiving element is a MEMS element having a vibrating part that ultrasonically vibrates in the direction along the directional central axis. (Suguira para 66 is a MEMS)
Sugiura as modified above does not explicitly teach wherein the transmitting element is a thermoacoustic element having a heat insulating layer and a heater disposed on the heat insulating layer,
Rennick teaches that wherein the transmitting element is a thermoacoustic element having a heat insulating layer (shell surrounding sensor in Rennick) and a heater disposed on the heat insulating layer(heating element in shell of Rennick),  (Col 2, lines 2-7 Claim 1 of Rennick).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiura in view of Hikari further in view of Rennick wherein the transmitting element is a thermoacoustic element having a heat insulating layer and a heater disposed on the heat insulating layer. Putting a heater element around the element would ensure good performance in cold environments.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 20060043843 A1) in view of Hikari (JP 2017148697 A) as modified above further in view of Karl (US20130100776 A1).
Regarding claim 7, Sugiura as modified above does not explicitly teach wherein the diaphragm portion has a curved plate shape protruding toward outside of the element accommodation case.  
Karl) teaches that wherein the diaphragm portion has a curved plate shape protruding toward outside of the element accommodation case.  (Figure 3 of Karl has curved diaphragm protruding towards outside). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiura in view of Hikari further in view of Karl in order to create a diaphragm portion with a curved plate shape protruding toward outside of the element accommodation case. Doing so would get different resonance characteristics with different diaphragm thicknesses (Karl Para 8).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 20060043843 A1) in view of Hikari (JP 2017148697 A) as modified above further in view of Chapagain (Grooved Backing structure of CMUT).

Sugiura as modified above does not explicitly teach a dimension of the back space in the direction along the directional central axis has a predetermined value that is 1/4 or less of the wavelength of the ultrasonic vibration or an integral multiple of the predetermined value, but is different from the integral multiple of the half of the wavelength.  
Chapagain teaches that a dimension of the back space(h1 or h2 in Chapagain on page 2446) in the direction along the directional central axis has a predetermined value that is 1/4 or less (h1 and h2 have different heights thus if the larger is 1/4 then the smaller is less) of the wavelength of the ultrasonic vibration(either h is said to be quarter of the wavelength) or an integral multiple of the predetermined value, but is different from the integral multiple of the half of the wavelength (here with h1 or h2 being 1/4 or less is by definition not equal to half since an integral multiple of half is mathematically more than 1/4). (Chapagain figure 7, 8 and elements h1 or h2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiura in view of Hikari further in view of Chapagain in order to create a dimension of the back space in the direction along the directional central axis has a predetermined value that is 1/4 or less of the wavelength of the ultrasonic vibration or an integral multiple of the predetermined value, but is different from the integral multiple of the half of the wavelength. Doing so would give better cancellation of specular reflection of incident waves(2446 of Chapagain).
14 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 20060043843 A1) in view of Hikari (JP 2017148697 A) as modified above further in view of Huang (CN 107085217 A).
Regarding claim 14, Sugiura as modified above does not explicitly teach that the element accommodation case has a hygroscopic material in the sealed space.  
Huang teaches that the element accommodation case has a hygroscopic material in the sealed space. (Huang Claim 2, figure 2 shows hygroscopic paper in the ultrasonic probe).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiura in view of Hikari further in view of Huang in order to create an element accommodation case with a hygroscopic material in the sealed space. Doing so would absorb moisture and protect the sensor.
Claims 21-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 20060043843 A1) in view of Ultrasonic chart and further in view of Voishvillo (US 20150373445 A1).
Regarding claim 21, Sugiura discloses (Figure 22)an ultrasonic element (201a, 232a, para 379) configured to convert an electric signal and an ultrasonic vibration; and an element accommodation case configured to have an air-tightly and fluid-tightly sealed structure and accommodating the ultrasonic element therein(para 309, 390 says the gap S can be filled with fluid meaning it is air and fluid tight and embodiment 9 applies to present embodiment 11), wherein the element accommodation case has a side wall portion, a bottom wall portion and a top wall portion(Figure 22 shows side, bottom and top wall), the side wall portion has a tubular shape surrounding a directional central axis(figure 22 shows each axis of each element surrounded be shaped elements), the bottom wall portion covers an end of the tubular shape of 
Sugiura does not explicitly disclose the diaphragm portion is formed of a material having an acoustic impedance of 50 x 105 Pa-s/m or more and 5000 x 105 Pa-s/m or less, and the diaphragm portion has a thickness of 1 mm or less.  
Ultrasonic Table and Voishvillo teaches that, the diaphragm portion is formed of a material having an acoustic impedance of 50 x 105 Pa-s/m or more and 5000 x 10 5 Pa-s/m or less(it is known in the art that materials with these properties exist based on the Ultrasonic table), and the diaphragm portion has a thickness of 1 mm or less(Voishvillo at para 26 states that diaphragm has 0.5mm thickness)
Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the diaphragm portion with a material having an acoustic impedance of 50 x 105 Pa-s/m or more and 5000 x 10 5 Pa-s/m or less, and the diaphragm portion having a thickness of 1 mm or less, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art. See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiura in view of the Ultrasonic Table and further in view of Voishvillo in order to create an a material having an acoustic impedance of 50 x 105 Pa-s/m or more and 5000 x 10 5 Pa-s/m or less, and the diaphragm portion has a thickness of 1 mm or less. Doing so would enable creating a diaphragm with various acoustic properties while reducing the materials used by keeping it thin.
Regarding claim 22, Sugiura as modified above teaches that wherein the top wall portion(14 of Sugiura) has a support portion (241 and 202 of Sugiura)supporting an outer edge of the diaphragm portion, the support portion (241 and 202 of Sugiura)has a thickness greater than the diaphragm portion(14 of Sugiura), and the diaphragm portion and the support portion are seamlessly integral with each other. (figure 27 of Sugiura show the diaphragm and support portion connected). 
Regarding claim 23, Sugiura as modified above teaches that wherein the support portion (241 and 202 of Sugiura) has an end surface (202a of Sugiura) adjoining to the diaphragm portion, and the end surface of the support portion is inclined relative(202a of Sugiura) to the directional central axis to face the ultrasonic element. (figure 27 of Sugiura).  
Regarding claim 24, Sugiura as modified above teaches that wherein the top wall portion has two diaphragm portions (14A and 14B of Sugiura) including the diaphragm portion, the ultrasonic element includes a transmitting element(232A of Sugiura) and a receiving element(232B of Sugiura), the transmitting element (232a)is disposed to oppose one of the two diaphragm portions (14A)and is configured to convert the electric signal to the ultrasonic 
Regarding claim 26, Sugiura as modified above teaches that wherein the ultrasonic element is one of a plurality of ultrasonic elements that are disposed on a sensor substrate provided by a semiconductor substrate, and the plurality of ultrasonic elements are two-dimensionally arranged in an in-plane direction intersecting with the direction along the directional central axis. (figure 23 of Sugiura shows plurarity of elements two dimensionally arranged).  
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 20060043843 A1) in view of Ultrasonic chart and further in view of Voishvillo (US 20150373445 A1) and further in view of Rennick (US 6710302 B1).
Regarding claim 25, Sugiura as modified above teaches that the receiving element is a MEMS element having a vibrating part that ultrasonically vibrates in the direction along the directional central axis. (Suguira para 66 is a MEMS)
Sugiura as modified above does not explicitly disclose wherein the transmitting element is a thermoacoustic element having a heat insulating layer and a heater disposed on the heat insulating layer,
Rennick teaches that the transmitting element is a thermoacoustic element having a heat insulating layer (Rennick-shell surrounding sensor)and a heater disposed on the heat insulating layer(Rennick-heating element in shell)  (Rennick Col 2, lines 2-7 Claim 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiura (US 20060043843 A1) in view of Ultrasonic chart and further in view of Voishvillo (US 20150373445 A1) and further in view of Rennick (US 6710302 B1) in order to create a thermoacoustic element having a heat insulating layer and a heater disposed on the heat insulating layer. Doing so would enable good performance of the sensor in cold environments.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (US 20060043843 A1) in view of Ultrasonic chart and further in view of Voishvillo (US 20150373445 A1) as modified above further in view of Chapagain (Grooved Backing structure of CMUT).
Regarding claim 27 Sugiura as modified above teaches wherein the ultrasonic element has a back space(R in Sugiura) both sides of which in the direction along the directional central axis are closed(Fig 27 of Sugiura),
Sugiura as modified above does not teach a dimension of the back space in the direction along the directional central axis has a predetermined value that is 1/4 or less of the wavelength of the ultrasonic vibration or an integral multiple of the predetermined value, but is different from the integral multiple of the half of the wavelength.  
Chapagain teaches that a dimension of the back space (h1 or h2 in Chapagain on page 2446) in the direction along the directional central axis has a predetermined value that is 1/4 or less (Chapagain- h1 and h2 have different heights thus if the larger is 1/4 then the smaller is less) of the wavelength of the ultrasonic vibration(either h is said to be quarter of the wavelength) or an integral multiple of the predetermined value, but is different from the integral multiple of the half of the wavelength (here with h1 or h2 being 1/4 or less is by definition not equal to half 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sugiura (US 20060043843 A1) in view of Ultrasonic chart and further in view of Voishvillo (US 20150373445 A1) as modified above further in view of Chapagain (Grooved Backing structure of CMUT) in order to create a dimension of the back space in the direction along the directional central axis has a predetermined value that is 1/4 or less of the wavelength of the ultrasonic vibration or an integral multiple of the predetermined value, but is different from the integral multiple of the half of the wavelength. Doing so would give better cancellation of specular reflection of incident waves(2446 of Chapagain).
Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Other Pertinent References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN-102798852 A- shows an ultrasonic sensor that can send and receive sound waves that has multiple regions.
GB-2521762 A- shows an ultrasonic transducer in an array with spacing equal to half the wavelength.
US-20030121331-A1 shows an ultrasonic transceiver with a cavity.
US-20080116765-A1 shows an ultrasound sensor in an array that can send and receive sound waves which has space in front of and behind the element as well as shaped chambers.
US-20080232197-A1 shows an ultrasound transducer with a sealed tube for wavelength guidance.
US-20110261651-A1 shows an ultrasound transducer with a sealed inner space.
US-20130100776-A1 shows an ultrasound transducer with a convex diaphragm.
US-20130294204-A1 shows an ultrasound transducer with a sealed space and a spacing for half a wavelength.
US-20160209501-A1 shows an electroacoustic transducer where the distance between elements corresponds to half the wavelength in the thickness direction.
US-20160327523-A1 shows a transducer with a space that is filled with a liquid.
US-7732987-B2 shows transducer array with support elements.
WO-2013053586-A1 shows a MEMS transducer in an array with a gap between the element and the diaphragm related to half the wavelength.
WO-2018019778-A1 shows transducer with variable thickness including 1mm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080.  The examiner can normally be reached on Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645